McMurray, Presiding Judge.
The Supreme Court, in Northside Realty Associates v. MPI Corp., 245 Ga. 321 (1980), has reversed the judgment of this court in MPI Corp. v. Northside Realty Associates, 151 Ga. App. 516 (260 SE2d 499). Our opinion and judgment therein is vacated and set aside, and the opinion of the Supreme Court is substituted therefor which requires an affirmance of the trial court in granting summary judgment in favor of the defendants.

Judgment affirmed.


Banke and Sognier, JJ., concur.